566 F.2d 48
96 L.R.R.M. (BNA) 3371, 82 Lab.Cas.  P 10,247
INTERNATIONAL CHEMICAL WORKERS UNION LOCAL NO. 189, Appellant,v.PUREX CORPORATION, Appellee.
No. 77-1402.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 15, 1977.Decided Dec. 7, 1977.

John P. Fahey, Omaha, Neb., for appellant.
John K. Green, Omaha, Neb., for appellee.
Before BRIGHT and ROSS, Circuit Judges, and HARPER, Senior District Judge.*
PER CURIAM.


1
This appeal presents a single, tightly-drawn issue: Is a party to a collective bargaining agreement bound by an arbitrator's interpretation of a clause in an identically-worded prior contract although that interpretation was dictum?  We hold that the prior interpretation does not bind the parties, and affirm on the basis of the district court's opinion reported at 427 F. Supp. 338 (D.Neb.1977).



*
 ROY W. HARPER, United States Senior District Judge, Eastern District of Missouri, sitting by designation